Citation Nr: 1755573	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to June 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred. 

The Veteran testified at an October 2015 videoconference hearing before the undersigned.

In December 2015, the Board remanded the appeal to seek an opinion.  

As a preliminary matter, the Board acknowledges the Veteran's request for a second hearing, but because the Board is continuing to seek development in this case, there is not good cause for another hearing at this time.  See March 2017 VA Form 9; 38 C.F.R. § 20.1304 (2016).  It seems that the Veteran wishes to dispute an inaccuracy in the history considered in the medical opinion and introduce new contentions (described below).  However, the Board is seeking an addendum to the medical opinion and another hearing may not be necessary.  The Veteran will have the opportunity to request another hearing after the development sought in this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A September 2016 opinion is negative; but the examiner based his opinion, in-part, on the inaccurate fact that the Veteran's one-time drug use was pre-service.  See September 2016 opinion; March 2017 examination that incorporated the September 2016 opinion by reference.  However, the Veteran actually testified that the one-time drug use occurred in his "early twenties, 19 or 20."  The Veteran was born in July 1958, which made him 18 years old upon entrance into service (August 1976) and 20 years old upon separation (June 1979).  Based on this timeline and testimony, the one-time drug use would have either occurred in-service or post-separation.  As the examiner's opinion is factually inaccurate, the Board finds it necessary for the AOJ to rectify this deficiency upon remand. 

Additionally, the examiner did not addressed the Veteran's theory that the progression of his liver condition medically indicated a long-standing history of HCV.  See October 2015 Hearing Transcript.  Specifically, the Veteran testified that, when he first sought treatment, a physician told him that, based on the progression of his liver condition, the Veteran had HCV for at least 20 years. 

Further, the record now contains additional information that requires medical discussion.  In a September 2009 statement, the Veteran contended that he obtained one in-service tattoo and that the "tattoo parlor used new needles on each customer."  During the hearing, the Veteran testified that he obtained two, in-service tattoos with sterilized needles and his representative argued that, because the needles were sterilized, the HCV came from the air jet gun injection, not the tattoos.  See October 2015 Hearing Transcript.  However, in the March 2017 VA Form 9, the Veteran's representative wrote that the Veteran obtained four, in-service tattoos and that the only time the Veteran was exposed to contaminated blood was during his time in service, "either from the jet gun or by the [in-service] tattoos" (which the Board interprets as implying that the needles used for the in-service tattoos were not actually sterilized).  Additionally, the representative newly contended that the Veteran did not contract HCV from his wife because the Veteran's HCV was "much more advanced than that of his wife" when they were diagnosed in 2001.  See March 2017 VA Form 9.  As these new contentions require medical discussion, further development is required.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion that assesses whether the Veteran's HCV was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by either his in-service air jet gun injection or his in-service tattoo(s).  This opinion must include discussion of: 

(a)  whether the progression of the Veteran's liver condition medically indicates a long-standing history of HCV, including whether initial treatment records indicated that the Veteran had HCV for at least 20 years (see October 2015 Hearing Transcript); 

(b)  whether the representative's recent implication that the needles used for the in-service tattoo(s) were not actually sterilized changes the risk assessment analysis provided in the September 2016 opinion (see March 2017 VA Form 9); and 

(c)  whether the representative's recent contention that the Veteran did not contract HCV from his wife because the Veteran's HCV was "much more advanced than that of his wife" when they were diagnosed in 2001 changes the risk assessment analysis provided in the September 2016 opinion (see March 2017 VA Form 9).

The Board highlights the Veteran's testimony that the one-time drug use occurred in his "early twenties, 19 or 20."  See October 2015 Hearing Transcript.  The Veteran was born in July 1958, which made him 18 years old upon entrance (August 1976) and 20 years old upon separation (June 1979).  Based on this timeline and testimony, the one-time drug use would have either occurred in-service or post-separation - NOT pre-service.

If further examination is recommended, this should be provided to the Veteran.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

